               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

United States of America

     v.                               2:18-cr-158
                                      Judge Marbley
Christopher Dijon Moore

                              ORDER
     There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 16) that the
defendant’s guilty plea be accepted.        The Court accepts the
defendant’s plea of guilty to Counts 3 and 4 of the Superseding
Indictment, and he is hereby adjudged guilty on these counts.   The
Court will defer the decision of whether to accept the plea
agreement until the sentencing hearing.


Date: March 14, 2019           s\Algenon L. Marbley
                            Algenon L. Marbley
                            United States District Judge
